Citation Nr: 0620034	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-05 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
service-connected post-traumatic stress disorder prior to 
February 6, 2004, and higher than 50 percent from February 6, 
2004.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and B. V. 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1968 to June 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for post-traumatic stress disorder (PTSD), and the veteran 
then appealed the initial rating of the disability.  In May 
2001, the RO assigned a 30 percent, effective from the date 
of claim, and in January 2005, the RO increased the rating to 
50 percent, effective from February 6, 2004. 

In August 2003, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims folder. 

In September 2004, the Board remanded the claim for 
additional development.  
As the requested development has been completed, no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In a rating decision in September 2005, the RO denied the 
veteran's claim for a total disability rating based on 
individual unemployability due to service- connected 
disability.  The veteran has the remainder of the one-year 
period, beginning September 30, 2005, to file a notice of 
disagreement, if he so intends.


FINDINGS OF FACT

1. Prior to February 6, 2004, post-traumatic stress disorder 
(PTSD) was manifested by occupational and social impairment 
due to such symptoms as depressed mood, anxiety, sleep 
impairment difficulties, flashbacks and nightmares. 

2. From February 6, 2004, PTSD is manifested by occupational 
and social impairment due to difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1. Prior to February 6, 2004, the schedular criteria for an 
initial rating higher than 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).

2. From February 6, 2004, the schedular criteria for an 
initial higher than 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Pelegini, 
the United States Court of Appeals for Veterans Claims 
(Court) held that where, as here, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice.  The Court also stated that the 
appellant does have the right to VCAA content-complying 
notice and proper subsequent VA process. 

The RO provided content-complying VCAA notice by letters, 
dated in February 2003 and October May 2004.   The notice 
included the type of evidence needed to substantiate the 
claim, namely, evidence of an increase in severity.  The 
veteran was informed that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or authorization VA to obtain such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession, in support of his 
claims.  The notice also included the effective date 
provision for the rating, that is, the date of receipt of the 
claim.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (providing notice on 
all elements of the claim for increase, but for the rating 
criteria of the PTSD). 

As for remaining element of Dingess, the issue on appeal is 
the rating of PTSD, which has been procedural development, 
including notice of the rating criteria.  Any defect as to 
this part of the notice under Dingess at 19 Vet. App. 473 has 
not prejudiced the veteran's claim.

As the content-complying VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claim as he had the opportunity to submit 
additional argument and evidence, which he did, and to 
address the issue at a hearing.  For these reasons, the 
veteran has not been prejudiced by late timing of the VCAA 
notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The veteran has been 
afforded three examinations for the disability in issue.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim and as there is otherwise 
no additional evidence to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.

Procedural and Historical Background 

In August 2000, the RO granted service connection for PTSD 
and assigned a 10 percent rating, effective March 15, 2000.  
The veteran appealed the initial rating of 10 percent.  In 
May 2001, the RO increased the rating to 30 percent, 
effective March 15, 2000.  In January 2005, the RO increased 
the rating to 50 percent, effective February 6, 2004.  

Given the foregoing, the issue is styled as whether an 
initial rating higher than 30 percent is warranted prior to 
February 6, 2004, and whether an initial rating higher than 
50 percent is warranted from February 6, 2004.  



Since the veteran is appealing the initial rating following 
the award of service connection, staged ratings, that is, 
separate ratings for separate periods of time based on the 
facts found applies.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999). 

A disability rating is determined by comparing the present 
symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4.   

Under 38 C.F.R. § 4.130, PTSD is rated under Diagnostic Code 
(DC) 9411.  Under DC 9411, the criteria for a 30 percent 
evaluation are occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

The criteria for a 50 percent rating are occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

Although many PTSD symptoms, such as flashbacks and 
nightmares, are not specifically provided for in the rating 
schedule, the symptoms listed are not intended to be an 
exclusive or exhaustive list of symptomatology which may be 
considered for a higher rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

The disability must be viewed in relation to its history. 38 
C.F.R. § 4.1.  The veteran's service records show that he 
served in Vietnam, and he was awarded the Combat Action 
Ribbon.  VA medical records, dated from November 1999 to 
February 2000, prior to the date of service connection, March 
15, 2000, contain impressions of PTSD, anxiety, and 
depression which complaints of depression, sleep disturbance, 
hypervigilance, hyper-startle reflex, and anxiety for which 
the veteran took medication.  He was working full time and he 
was married.  There is no record of hospitalization for 
psychiatric symptoms.  

Factual Background 
Prior to February 6, 2004

The veteran argues that a higher initial rating is warranted 
for PTSD.  The veteran testified that he was unable to work 
and provide for his family due to his PTSD.  He asserted that 
at his job as a jailer he had become verbally and physically 
abusive to inmates.  He stated that he tended to stay at 
home, and that his medications made him sleepy and dizzy.  
The veteran's wife testified that the veteran tended to stay 
at home and avoided people.  She stated too that the veteran 
had nightmares and flashbacks and that she had to remind him 
about his personal hygiene. 

On VA examination in April 2000, it was noted that the 
veteran was working full time as a jailer and he was married.  
The veteran endorsed symptoms of hypervigilance, depression, 
rage, nightmares, flashbacks, intrusive thoughts of Vietnam, 
social isolation, and alienation.  Objectively, the veteran's 
thought content and processes were within normal limits.  He 
denied delusions or hallucinations.  He reported a past 
history of suicidal ideation, but denied current suicidal or 
homicidal thought, ideation, plan or intent.  He was able to 
maintain minimal personal hygiene.  He was oriented.  Short 
term memory and concentration were mildly impaired.  Judgment 
was intact.  Speech was normal.  Mood was mildly depressed.  
Sleep impairment was noted to be responding well to 
medication.  The examiner described the veteran's PTSD 
symptoms as frequent and mild in nature.  The GAF score was 
65. 

On VA examination in November 2000, the examiner noted that 
the veteran was still working, but the veteran complained of 
overwhelming stress.  The examiner referred to letters from a 
police captain and a police chief, both of whom describe the 
veteran as having difficulty handling stress on the job.  The 
veteran complained of frequent intrusive thoughts of Vietnam 
and nightmares.  He also complained of flashbacks, 
hypervigilance, social isolation, frequent depression, poor 
concentration, and memory impairment.  On examination, 
thought content an processes were within normal limits.  The 
veteran denied delusions or hallucinations.  He reported a 
past history of suicidal ideation, but denied current 
suicidal or homicidal plan or intent.  He was able to 
maintain minimal personal hygiene.  He was fully oriented.  
Long term memory was intact.  Short-term memory, 
concentration and judgment were moderately impaired.  Speech 
was slow.  Mood was moderately depressed.  Sleep impairment 
was noted to be responding well to medication.  The examiner 
described the veteran's PTSD symptoms as moderate.  The GAF 
score was 51. 

Records of J.A.T., MD, pertinent primarily to the veteran's 
physical health, but do include notations on PTSD.  In March 
2001, stable anxiety and well-controlled depression were 
noted.  In November 2001, the veteran's anxiety disorder was 
described as stable but still fairly severe.

In June 2001, a vocational expert reported that the veteran 
had impaired concentration and marked difficulties in dealing 
with others and a poor capacity for dealing with stressful 
situations.  He indicated that the veteran had a poor ability 
to establish and maintain effective work and social 
relationships. 

The VA medical records document the veterans' complaints that 
are largely consistent with the reports of VA examinations.  
The records show that the veteran retired in early 2002.  
From February to December of 2003, the veteran complained of 
worsening PTSD symptoms.  The pertinent findings were regular 
rate of speech; logical and relevant thought processes; 
intact judgment, insight, memory, and concentration; and 
logical associations.  He was oriented.  There was no 
suicidal ideation.  In October 2003, the veteran reported 
that he was doing better mentally with nightmares only a few 
times a month and fewer intrusive thoughts of Vietnam, 
although he still had flashbacks.  He stated that he felt 
pretty flat and that he did not get upset very much.  He 
reported anxiety in crowds, but he had attended concerts 
during the summer.  On examination, he was alert, polite, 
pleasant and cheerful.  Speech was normal, and thought 
progression was linear.  Affect was full.  No delusional 
material was elicited.  Cognition was grossly intact.  He 
denied perceptual disturbance and hallucinations.  He denied 
any thoughts of suicide.  The GAF score was 65 and in was 65 
in December 2003. 

In March 2004, the Social Security Administration (SSA) found 
the veteran disabled as of January 2002 because of 
degenerative disc disease of the lumbar spine, hypertension, 
diabetes mellitus, vascular insufficiency in the lower 
extremities, and PTSD.  The supporting documentation includes 
a psychiatric review revealing that the veteran had mild to 
moderate functional limitations in activities of daily 
living, difficulties in maintaining social functioning 
concentration, but no episodes of decompensation.  It was 
noted that the veteran denied suicidal or homicidal ideation.  
For mental functional capacity, there was no significant 
limitation, but moderate limitation understanding, memory and 
concentration. 

As of January 2002, the veteran retired from his job as a 
jailer because of disability and the SSA found the veteran 
disabled because of physical and psychiatric disability.  
There is no question that PTSD was a factor in finding the 
veteran disabled.  The remaining question is the degree of 
impairment attributable to PTSD.  The record shows that the 
veteran was twice examined by VA in 2000 with symptoms that 
were described as mild to moderate in degree, which was 
consistent with the GAF scores of 65 and 51. 

There was no evidence of a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; or more 
than moderate difficulty in concentration, short-term memory, 
or in establishing and maintaining effective work and social 
relationships.  There was no evidence of impaired judgment or 
abstract thinking or symptoms associated with PTSD, resulting 
in more than moderate impairment.   The VA examination 
findings are also consistent with the SSA findings of mild to 
moderate mental functional limitations.  While the records of 
J.A.T., MD, refer to stable, but severe, anxiety, and the 
vocational expert reported that the veteran had marked 
difficulties in dealing with others and a poor ability to 
establish and maintain effective work and social 
relationships, the overall record from 2000 to 2003 does not 
show PTSD symptomatology that more nearly approximates or 
equates to the criteria for a rating higher than 30 percent 
prior to February 2004. 

From February 6, 2004

The RO assigned a 50 percent rating for PTSD, effective 
February 6, 2004.  

The medical evidence consists of VA medical records dated on 
or after February 2004 and a report of VA examination in 
November 2004. 

The VA medical records disclose in February 2004 the veteran 
complained of restless sleep, an episode of anger, and poor 
concentration.  He reported that he spent much of his day 
watching television.  The veteran was described as somewhat 
disheveled, but projected a calm and friendly demeanor.  He 
was alert and oriented. Affect was appropriate with normal 
range.  His mood was dysthymic.  Speech was regular.  The 
thought processes were logical and relevant.  There was no 
looseness of association.  Judgment, insight, memory, and 
concentration were intact, although he complained of poor 
concentration while reading.  He complained of chronic pain 
that impaired his sleep. Suicide risk was low.  No homicidal 
ideation was noted.  It was noted that the veteran was on 
medication and that he attended monthly psychotherapy and 
supportive counseling.  The GAF score was 60.  

Similar findings were reported in March, April, June and 
August 2004.  Intrusive thoughts were the most prominent 
aspect of the veteran's PTSD, and that his nightmares and 
flashbacks were less severe.  In June 2004, no significant 
change in symptoms was reported.  All the GAF scores were 60. 

On VA examination in November 2004, the veteran complained of 
intrusive thoughts of Vietnam, nightmares, flashbacks, 
hypervigilance, social isolation, depression, poor 
concentration, rage, and survivor's guilt.  The veteran 
denied assaultiveness and suicide attempts.  He did engage in 
occasional social activities and leisure pursuits.  On 
examination, thought content and processes were within normal 
limits.  The veteran denied delusions or hallucinations.  
Behavior was appropriate.  He denied current suicidal or 
homicidal intent.  He was able to maintain minimal personal 
hygiene.  He was fully oriented.  Long term memory was 
intact.  Short-term memory, concentration, and impulse 
control were impaired.  Judgment was intact.  Speech was 
slow.  Mood was depressed.  Sleep impairment was controlled 
with medication.  Affect was flat.  The examiner described 
the veteran's PTSD symptoms as severe because of the 
inability to establish and maintain effective social and 
occupational relationships.  The GAF score was 50. 

VA medical records disclose that in April 2005 the veteran 
report significant improvement in his PTSD symptoms, 
particularly in the frequency and severity of intrusive 
memories, nightmares, and panic attacks.  The GAF score was 
45.  In March and May 2005, the GAF scores were 50.  

While there is evidence of difficulty in adapting to 
stressful circumstances and in the ability to establish and 
maintain effective relationships, there is insufficient 
evidence of the criteria for a 70 percent rating with such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; or neglect 
of personal appearance and hygiene; or other PTSD symptoms 
shown to have resulted in such impairment.

Since 2004, the GAF scores have ranged from 45 to 60, 
indicative of moderate to severe impairment; however, 
considering the combination of the findings and the GAF 
scores, the criteria for a 70 percent rating have not been 
met.  For example, the veteran has consistently been found to 
be alert and oriented.  Speech is normal, although slow at 
times.  The veteran's thought processes have consistently 
been found to be logical.      

On the basis of the evidence of record from 2004, the PTSD 
symptomatology does not more nearly approximate or equate to 
the criteria for a rating higher than 50 percent from 
February 6, 2004.







ORDER

An initial rating higher than 30 percent prior February 6, 
2004, and an initial rating higher than 50 percent from 
February 6, 2004, for PTSD is denied.  






____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


